IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

SHEENA LATSON,                          NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D14-2924

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed November 26, 2014.

Petition for Belated Appeal -- Original Jurisdiction.

Terry P. Roberts of the Law Office of Terry P. Roberts, Tallahassee, for Petitioner.

Pamela Jo Bondi, Attorney General, and Trisha Meggs Pate, Assistant Attorney
General, Tallahassee, for Respondent.




PER CURIAM.

      Upon consideration of the report and recommendation of the special master, the

petition seeking belated appeal or, alternatively, reinstatement of petitioner’s direct

appeal in case number 1D12-3620, is granted. The appeal in case number 1D12-3620

shall be reinstated by separate order rendered in that case.

LEWIS, C.J., THOMAS and OSTERHAUS, JJ., CONCUR.